department of the treasury internal_revenue_service washington d c date cc intl br1 wta-n-119764-98 uilc number release date internal_revenue_service national_office technical assistance memorandum for --------------------------------------------------------------------------- from subject ---------------------------------- w edward williams senior technical reviewer cc intl br1 information request under a united_states income_tax convention this technical assistance responds to your memorandum dated date technical assistance is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend country a official b period x treaty ------------------------------------------------------------------------------------- -------------- ------ --------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------- wta-n-119764-98 issue s whether the u s competent_authority is required to obtain information to respond to a request from the competent_authority of country a for years for which the u s statute_of_limitations on assessment is closed but the statute_of_limitations of country a is open conclusion the united_states is obligated to request information to respond to a request from a treaty partner even though the u s statute_of_limitations is closed for the year under examination by the treaty partner facts the competent_authority of country a pursuant to the exchange of information article of the treaty made a request through official b that the u s competent_authority obtain information from a u s entity for use in a tax examination of an -------- taxpayer for period x the u s statute_of_limitations with respect to the u s entity has expired for the years under examination in country a law and analysis the exchange of information article of the treaty requires that the competent_authorities of the united_states and country a ashall exchange information that is relevant for the administration of the treaty or of the domestic taxes of the treaty partners that are covered by the treaty the obligation to exchange information does not require a treaty partner to take administrative measures contrary to the laws or administrative practice of either the requesting or the requested state or to supply information that is not obtainable under the laws or administrative practice of either of the states the obligation to obtain information for the purpose of an exchange under the treaty is unrelated to whether the united_states has the taxpayer under examination or needs the information for domestic tax purposes in this regard the commentary to the exchange of information article in the oecd model tax_convention on income and capital includes the following wta-n-119764-98 types of administrative measures authorised for the purpose of the requested state s tax must be utilised even though invoked solely to provide information to the other contracting state emphasis added see also 489_us_353 525_f2d_9 2d cir cert_denied 426_us_934 irs summonses are properly utilized where the purpose is solely to assist a tax investigation conducted by a treaty partner and 18_f3d_1311 5th cir the taxpayer in stuart argued that the criminal_referral restriction on the issuance of an administrative_summons barred the irs from issuing a treaty summons when the treaty partner had made the equivalent of a criminal_referral under its own law this argument is similar to the issue in this case that is whether the u s statute_of_limitations bars the irs from issuing a summons the supreme court explicitly rejected the imposition of restrictions under u s law in this context as follows the sole reference to these provisions ie the exchange of information article during the brief floor debate in the senate contained no hint that the convention was intended to incorporate domestic restrictions on the issuance of summonses by the irs in connection with american tax investigations footnote omitted stuart supra at page similarly there is no support for the view that the authority to issue a treaty summons depends on whether the u s statute_of_limitations is open for the year under examination by the treaty partner with respect to the methods that a state is required to employ to obtain information to respond to a treaty request the commentary to the oecd model convention includes the following information is deemed to be obtainable in the normal course of administration if it is in the possession of the tax authorities or can be obtained by them in the normal procedure of tax_determination which may include special investigations or special examination of the business accounts kept by the taxpayer or other persons provided that the tax authorities would make similar investigations or examinations for their own purposes this means that the requested state has to collect the information the other state needs in the same way as if its own taxation was involved wta-n-119764-98 case development hazards and other considerations the question that you asked us to address concerns the effect that the u s statute_of_limitations has on the authority of the irs to ask for information to respond to a request for an exchange of information from a treaty partner you did not ask for our views on a particular request or whether a particular request meets the other requirements for an exchange of information for example before the service requests information for a treaty partner the service must have received from the treaty partner confirmation that the information is needed for a tax matter covered by the treaty and that the information is foreseeably relevant to this tax matter if you have any further questions please call ed williams at w edward williams senior technical reviewer cc intl br1
